Title: From George Washington to Peter Hog, 2 June 1756
From: Washington, George
To: Hog, Peter



[Winchester, 2 June 1756]
To Captain Peter Hogg. of the Virginia Regiment. Sir,

I herewith send you three hundred and eighty-nine pounds, ten shillings, to pay off your company until the first of July; by Mr Jones, who is desired to send an Express (who you are to pay) immediately, to let you know of it: Upon which you must send an Officer and a proper Guard to receive it. Major Lewis received cash to pay off the arrears of all your Company. Whilper can not expect to receive pay, as he left the Service in such a manner—How happened it that you should have more arrears due than the other officers? You may discharge Henry Kelly: and, if Bridgen will get a good man, it will be best to get quit of him; as he has such an encumbrance with him—Commissary Walker sends you fifty pounds to pay for Provisions, &c. for your company. I am &c.

G:W.
June 2d 1756.    

